DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, and 16-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Noh et al. (US 10395599 B2) teaches clock signal having adjustable pulse width from timing controller based on the length of each of the pixel row or the number of pixels in each pixel row.
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
“A screen brightness adjustment method comprising: determining a target brightness; calculating, based on the target brightness, a first quantity of pixel rows that need to be lit up to implement the target brightness; determining, based on the first quantity of pixel rows and a first quantity of pulses comprised in an emission (EM) signal, a second quantity of pixel rows controlled by each pulse in the EM signal required for implementing the target brightness when the first quantity of pixel rows is greater than or equal to the first quantity of pulses; and adjusting a pulse width of a pulse in a current EM signal based on the second quantity of pixel rows to change a duty cycle of the EM signal, wherein the duty cycle reflects a third quantity of pixel rows that are lit up and controlled by the EM signal.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY KHOO/Primary Examiner, Art Unit 2624